Citation Nr: 1230687	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945, and from February 1948 to May 1964.  He died in November 2004.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In November 2004, the appellant filed claims of entitlement to service connection for cause of the Veteran's death and for entitlement to Dependents' Educational Assistance, which were denied by the RO in the February 2005 rating decision.  The basis for the RO's February 2005 denial was that the evidence did not show that the Veteran's death was related to his service, to include any in-service radiation exposure, as was alleged by the appellant.  Subsequently, in April 2009, the appellant submitted service records reflecting that the Veteran served on Eniwetok Atoll, which is an area recognized by VA as having been exposed to a high level of radiation.  See 38 C.F.R. § 3.309 (2011).

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2011).  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  Id.

Because the records containing the Veteran's service on Eniwetok are relevant to the appellant's claim and existed and had not been associated with the claims file when VA first decided the claims, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the appellant's November 2004 claims of entitlement to service connection for cause of the Veteran's death and for entitlement to Dependents' Educational Assistance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reflected in his November 2004 death certificate, the cause of the Veteran's death was sepsis due to staph aureus, due to acute febrile illness, due to dental extraction, with the significant conditions contributing to death of right lower lung density, Parkinson's, dementia, and post brain injury.

The Veteran's service records reflect that he served with the garrison force on Eniwetok Atoll between January 1949 and June 1950.  Also, documents submitted by the appellant reflect that atomic weapons testing took place on Eniwetok in April and May of 1948 and in April and May of 1951, and that testing of a thermonuclear device took place in October and November of 1952.  

Under 38 C.F.R. § 3.309, certain specified disabilities becoming manifest in a veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2011).  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309 (d)(3)(ii)(A) (2011).  Such onsite participation includes service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951 through July 1, 1952, August 7, 1956 through August 7, 1957 or November 1, 1958 through April 30, 1959.  38 C.F.R. § 3.309 (d)(3)(iv)(C) (2011).  Thus, while the Veteran's records reflect service on Eniwetok, they do not reflect service during a period that would constitute onsite participation in a test involving the atmospheric detonation of a nuclear device for the purposes of 38 C.F.R. § 3.309(d).

Furthermore, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)(iv) (2011).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

The record does not reflect that the Veteran's death was the result of any disease presumptively service-connected for veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), or any "radiogenic" disease under 38 C.F.R. § 3.311.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d), 3.311(b)(2), (4) (2011).  However, where a claimant alleges service connection for a disability as a result of in-service ionizing radiation, but the disability is not recognized by VA as a radiogenic disease under 38 C.F.R. § 3.311, the claimant is nonetheless not precluded from proving actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Therefore, the RO or AMC should request any available records concerning the Veteran's in-service exposure to radiation from the appropriate source, and forward such records to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  If the Veteran is determined to have been exposed to radiation in service, a medical opinion should be obtained addressing whether any such in-service radiation exposure was related to a medical condition that either singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1), (b) (2011).

Also, in a claim for service connection for the cause of death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the cause of the Veteran's death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, in a letter sent to the appellant in May 2009, the RO incorrectly stated that, during the Veteran's lifetime, service connection had not been established for any disability.  The record reflects that, during his lifetime, the Veteran had been service-connected for post-operative anal fistula, rated 60 percent disabling, and for eczema, rated 30 percent disabling.  Thus, on remand, the RO or AMC should send appropriate notice to the appellant that includes a statement of the conditions for which the Veteran was service-connected at the time of his death.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send to the appellant and her representative notice regarding her claims for entitlement to service connection for cause of the Veteran's death and for entitlement to Dependents' Educational Assistance.  The letter should include a statement of the conditions for which the Veteran was service-connected at the time of his death, to include post-operative anal fistula and eczema.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2.  Obtain any available records concerning the Veteran's in-service exposure to radiation from the appropriate source, and forwarded such records to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  All records and/or responses received should be associated with the claims file.  
3.  If the Veteran is determined to have been exposed to radiation in service, obtain a medical opinion to determine whether such radiation exposure resulted in a medical condition that was either the principal or contributory cause of his death.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records and any records of the Veteran's exposure to radiation in service, the examiner is requested to determine:

(a)  whether it is at least as likely as not (i.e. a 50 percent probability or more) that in-service radiation exposure resulted in a medical condition; and

(b) whether it is at least as likely as not (i.e. a 50 percent probability or more) that any medical condition related to service, to specifically include any related to in-service radiation exposure, either (1) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

A complete rationale for all opinions must be provided.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

